ANADIGICS Lowers Third Quarter 2008 Financial Guidance WARREN, N.J., August 7, 2008—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the rapidly growing broadband wireless and wireline communications markets, lowered third quarter 2008 financial guidance resulting from a decrease in product demand from its wireless handset customers.In addition, the Company reported that it will delay the previously announced acceleration of investment in wafer capacity plans in Kunshan, China Net sales for the third quarter 2008 are now estimated to be in the range of $62 million to $65 million.Net loss per share on a GAAP basis for the third quarter 2008 is expected to approximate $0.08 to $0.10.Pro forma per share results, excluding non-cash stock compensation expense, are expected in the range of income of $0.01 to a loss of $0.01. As a result of the lower third quarter 2008 financial guidance and weakening economy, the Company reported that while it remains committed to the completion of construction of the facility in Kunshan, China by October 2008, as previously announced on July 22, 2008, it will defer the additional capital investment above the $49.88 million originally contemplated until the Company has better visibility as to when it needs the facility to become operational. ''In the past week we have seen further weakening in demand from our wireless handset customers and as a result are lowering our financial guidance for the third quarter 2008 and have made the prudent decision of delaying the additional capital expenditures in China” said Dr. Bami Bastani, President and CEO. “We remain optimistic about the growth of the wireless 3G handset market and confident in our ability to provide best of breed products.” The statements regarding outlook are forward looking and actual results may differ materially. Please see safe harbor statement at the end of the press release. This press release includes financial measures that are not in accordance with GAAP, consisting of non-GAAP, or pro forma, net income or loss and non-GAAP, or pro forma, income or loss per share. Management uses non-GAAP net income or loss and non-GAAP income or loss per share to evaluate the company's operating and financial performance in light of business objectives, for planning purposes, when publicly providing our business outlook and to facilitate period-to-period comparisons. ANADIGICS believes that these measures are useful to investors because they enhance investors' ability to review the company's business from the same perspective as the company's management and facilitate comparisons of this period's results with prior periods. These non-GAAP measures exclude charges related to stock-based compensation, an impairment of auction rate securities and discontinued operations. Non-GAAP measures are used by some investors when assessing the performance of our Company. These financial measures are not in accordance with GAAP and may differ from non-GAAP methods of accounting and reporting used by other companies. Management acknowledges that stock-based compensation is a recurring cost and is an important part of our employee’s compensation and impacts their performance. However the expense is non-cash in nature and there are various valuation methodologies and assumptions used in determining stock-based compensation that may be unrelated to operations, such as volatility and current interest rates. The presentation of the additional information should not be considered a substitute for net income or loss or income or loss per share prepared in accordance with GAAP. Limitations of non-GAAP financial measures. The primary material limitations associated with the use of non-GAAP measures as compared to the most directly comparable GAAP financial measures are (i) they may not be comparable to similarly titled measures used by other companies in ANADIGICS industry, and (ii) they exclude financial information that some may consider important in evaluating our performance. We compensate for these limitations by providing reconciliations of reported net income or loss and income or loss per share to non-GAAP net income or net loss and non-GAAP income or loss per share, respectively, within this press release. Conference
